On January 25,2007, the Defendant was sentenced for Driving Under The Influence of Alcohol or Drugs Fourth or Subsequent Offense, a felony, as specified in Section 61-8-401(l)(a), MCA, to the Montana State Prison as a persistent felony offender for a term of Twenty (20) years, with Fifteen (15) years suspended. The Court recommends that upon reaching Six (6) months prior to the Defendant’s parole date, that he be considered for placement at the WATCh program, or equivalent Six (6) month inpatient treatment program, if deemed appropriate by the Department of Corrections; and other terms and conditions in the Amended Judgment and Commitment dated March 1, 2007, and the Judgment and Commitment dated February 5, 2007.
On March 7,2013, the suspended sentence given on January 25,2007, was revoked by the Court. The Defendant was committed to the Department of Corrections for a term of Fifteen (15) years, with Five (5) years suspended. The Defendant shall receive credit for time served on this revocation of fifty-five (55) days. The Defendant shall not receive credit for any other elapsed probationary time due to his violations of his probation; and other terms and conditions given March 7, 2013.
On August 2,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., *66Attorney at Law. The State was not represented.
DATED this 26th day of September, 2013.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 2nd day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.